DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/19/2021 has been entered.  Claim 1 remain(s) pending in the application.  Applicant's response is in regards to the rejections previously set forth in the Non-Final Office Action mailed 06/03/2021.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Benton Frederick US 20150322972 A1, hereinafter Baugh, in view of WEBER, NORBERT WO 2010097153 A1, hereinafter Weber, in further view of L?KKA TROND et al. WO 2016133400 A1, hereinafter L?kka, in further view of Judge; Robert Arnold et al. US 20100152901 A1, hereinafter Judge have been fully considered but are not persuasive. 
In response to applicant’s argument that L?kka and Judge are non-analogous art, the examiner respectfully disagrees.  Specifically the applicant argued that L?kka being a subsea accumulator and Judge being a blowout preventer are non-analogous because while they work together, they are not in ‘the same field of endeavor’.  In response, in order to be analogous art, in accordance with MPEP 2141.01(a) I., a reference is to be from the same field of endeavor as the claimed invention; OR the references are reasonably pertinent to the problem faced by the inventor.  In this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baugh; Benton Frederick US 20150322972 A1, hereinafter Baugh, in view of WEBER, NORBERT WO 2010097153 A1, hereinafter Weber, in further view of L?KKA TROND et al. WO 2016133400 A1, hereinafter L?kka, in further view of Judge; Robert Arnold et al. US 20100152901 A1, hereinafter Judge.
Baugh, Weber, L?kka and Judge are considered analogous art to the claimed invention because the references (Baugh, Weber & L?kka) are from the same field of endeavor as the claimed invention (subsea piston accumulators); or the references ( L?kka & Judge) are reasonably pertinent to the problem faced by the inventor (determining a piston/rod position).  MPEP2141.01(a) I.
Regarding claim 1, Baugh discloses (Fig. 2-4) a subsea piston accumulator 
a hydraulic bottle (200), having a cylinder (110), an upper bulkhead (104), and a lower bulkhead (106), a center bulkhead (116), a piston rod (118) centered in said center bulkhead having an upper piston (120), a lower piston (122) wherein said upper bulkhead and said upper piston define an upper chamber (134) and said lower bulkhead and said lower piston define a lower chamber (130); 
a gas bottle (204) having a chamber for holding gas [0030], a top valve (210) controlled by a top rotary actuator (238) for opening and closing said top valve [0031], a bottom valve (212) controlled by a bottom rotary actuator (238, bottom as depicted) for opening and closing said bottom valve [0031]; 
a port (136) between said gas bottle and said upper chamber of said cylinder.

Baugh fails to explicitly state that the subsea piston accumulator further comprises:
wherein said lower chamber has a second pressure transducer to measure pressure in said lower chamber; a pressure sensor in said chamber to measure pressure in said chamber; wherein said port has a first pressure transducer for measuring pressure of upper chamber of said cylinder and said chamber of said gas bottle; 
a piston position sensor system having a receiving sensor mounted on said hydraulic bottle, a transponder mounted on said piston rod, and wherein said receiver sensor and said transponder are adapted to provide a position of said piston rod in said 
a monitoring and display system in communication with said first pressure transducer, said pressure sensor, said second pressure transducer, said receiving sensor, said transponder, said top rotary actuator of said top valve, said bottom rotary actuator of said bottom valve, and wherein said monitoring and display system is adapted to open and close respectively said top valve and said bottom valve as desired.

Weber discloses (Fig. 1) a piston accumulator comprising: 
a gas bottle (12) having a chamber for holding gas (20, Ln 258), a top valve (22) controlled by an actuator for opening and closing said top valve (Ln 296-299 discloses the electronic controller (36) sending a signal that controls/operates the valve which fundamentally requires a form of actuator), a bottom valve (24) controlled by a bottom rotary actuator for opening and closing said bottom valve (Ln 296-299 discloses the electronic controller (36) sending a signal that controls/operates the valve which fundamentally requires a form of actuator), and a pressure sensor (32) in said chamber to measure pressure in said chamber (Ln 284-289); 
a port (14) between said gas bottle and a other equipment (10),  
a monitoring and display system (36) in communication with, said pressure sensor, said top actuator of said top valve, said rotary actuator of said bottom valve, and wherein said monitoring and display system is adapted to open and close respectively said top valve and said bottom valve as desired (Ln 284-289, 296-308 discloses monitoring various sensors via transponders and actuating the top and bottom valves 
Weber further discloses providing the transponder based sensor system connected to the monitoring system enables the accumulator be automatically operated and its status verified (Ln 303-234).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Baugh, by modifying the subsea piston accumulator to interface with a monitoring and display system via transponders to sensors and valve actuators, as taught by Weber, for the purpose of automatically operating the subsea piston accumulator and verify its status.
The result of this modification is the subsea piston accumulator as disclosed by Baugh and further comprising a pressure sensor in the gas bottle chamber and a monitoring and display system interfacing with said pressure sensor, said monitoring and display system further controls/actuates the rotary actuators of the top and bottom valves.

The modified device of Baugh/Weber fails to explicitly state the subsea piston accumulator further comprises:
wherein said lower chamber has a second pressure transducer to measure pressure in said lower chamber; 
wherein said port has a first pressure transducer for measuring pressure of upper chamber of said cylinder and said chamber of said gas bottle; 
a piston position sensor system having a receiving sensor mounted on said hydraulic bottle, a transponder mounted on said piston rod, and wherein said receiver 
the monitoring and display system (36) in communication with said first pressure transducer, said second pressure transducer, said receiving sensor, said transponder.
L?kka discloses (Fig. 1-2) a subsea piston accumulator utilized with blowout preventers in oil and gas well operations comprising: 
a hydraulic bottle (20), having a cylinder (5/6), an upper bulkhead (depicted comprising port (4)), and a lower bulkhead (depicted comprising port (1)), a center bulkhead (14), a piston rod (13) centered in said center bulkhead having an upper piston (12), a lower piston (11) wherein said upper bulkhead and said upper piston define an upper chamber (10) and said lower bulkhead and said lower piston define a lower chamber (7) wherein said lower chamber has a second pressure transducer to measure pressure in said lower chamber (Pg 7 Ln 24-28 discloses a pressure sensor present in chamber (7)); 
a gas bottle (21) having a chamber for holding gas (Pg 6 Ln 10),
a port (3) between said gas bottle and a chamber (9) of said cylinder wherein said port has a first pressure transducer for measuring pressure of upper chamber of said cylinder and said chamber of said gas bottle (Pg 7 Ln 24-28 discloses a pressure sensor present in chambers (9 and 10)); 
a piston position sensor system adapted to provide a position of said piston rod in said cylinder (Pg 7 Ln 24-28 discloses a position sensor transponding with a monitoring system such that the position of the piston rod is known by the monitoring 
a monitoring and display system in communication with said first pressure transducer, said second pressure transducer, said receiving sensor, and said transponder (Pg 7 Ln 24-28).
L?kka further discloses knowing the pressure of each chamber of the hydraulic bottle as well as the position of the piston rod enables the monitoring and display system to determine volume of each chamber and thereby the contained potential energy within each.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the modified device of Baugh/Weber, by modifying the subsea piston accumulator to interface the monitoring and display system via transponders to pressure and position sensors within the hydraulic bottle, as taught by L?kka, for the purpose of determining the volume of each chamber and thereby the contained potential energy within each.
The result of this modification is the subsea piston accumulator as disclosed by Baugh and modified by Weber and further comprising within/on the hydraulic bottle a first pressure transducer and a second pressure transducer in the upper chamber, lower chamber respectively and a piston rod position sensor, all three of which that interface with the monitoring and display system of Weber.

The modified device of Baugh/Weber/L?kka fails to explicitly state that the piston position sensor system further comprises a receiving sensor mounted on said hydraulic 
Judge discloses (Fig. 2) a piston (20), a piston rod (22), a bottle (C), a piston position sensor (27) system adapted to provide a position of said piston rod in said cylinder [0048], the position sensor system having a receiving sensor mounted on said hydraulic bottle (the portion of (27) depicted as mounted on (C)), and a transponder (the portion of (27) depicted as mounted on (22)) mounted on said piston rod; and a monitoring and display system (92) in communication with said the piston position sensor system [0078].
Because both modified device of Baugh/Weber/L?kka, specifically L?kka and Judge teach piston position sensors interfacing with a monitoring system, it would have been obvious to one skilled in the art to substitute the generic position sensor of L?kka for the receiving sensor and transponder of Judge to achieve the predictable result of determining the position of the piston.
To clarified the modification, L?kka discloses a piston position sensor but only generically and Judge provides details of components of a known piston position sensor as claimed.
Judge further discloses other types of piston position sensors that may also be substituted for the generic sensor of L?kka in [0011] such as a LVDT.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW WIBLIN/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745